DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 24 allowed.
The following is an examiner’s statement of reasons for allowance:
Torres et al. (US 10,264,509) Col. 2 lines 28 – 52 teaches dynamic routing comprising intersatellite link (ISL) acquisition, Auer (US 2018/0138968) Sections 0075, 0076 teaches establishment of ISLs, Torres et al. (US 2018/0098248) Section 0053 teaches establishing ISLs, Sotom et al. (US 2017/0324465) Section 0037 teaches the establishment of ISLs, and Michael (US 2017/0272149) teaches the use of ISL.  The prior art of record, however, fails to teach or render obvious the following features:
determining an indication of a statistical model based on observations involving prior inter-satellite link acquisitions by the first satellite, the statistical model configured to estimate future inter-satellite link acquisition times involving the first satellite; and communicating the indication of the statistical model toward one or more other satellites in the satellite constellation, the indication used by the one or more other satellites or one or more other network entities to operate the statistical model for estimating said future inter-satellite link acquisition times involving the first satellite
compute an indication of a statistical model based on observations involving prior inter-satellite link acquisitions by the satellite, the statistical model configured to estimate future inter-satellite link acquisition times involving the satellite; communicate the indication of the statistical model toward one or more other satellites in the satellite constellation, the indication used by the one or more other satellites or one or more other network entities to operate the statistical model for estimating said future inter-satellite link acquisition times involving the satellite
receive an indication of a statistical model computed based on observations involving prior inter-satellite link acquisitions by a remote satellite, the statistical model configured to estimate future inter-satellite link acquisition times involving the remote satellite; and operate the statistical model, using the indication, for estimating said future inter-satellite link acquisition times involving the remote satellite
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Binns et al. (US 10,305,721) teaches the use of gossip protocols, D’Ambrosio (US 7,809,661) Abstract teaches the use of Bayesian network in a satellite system, and Ling et al. (US 2013/0203343) Section 0084 flooding concept or technique all of which are disclosed in the Applicants’ specification but not claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
June 9, 2022